UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2013 ORANCO, INC. Exact name of registrant as specified in its charter Nevada 000-28181 87-0574491 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1981 E. Murray Holladay Rd, Suite 100, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 702-583-7248 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant's Certifying Accountant. (a) Previous independent registered public accounting firm On or about January 22, 2013, Oranco, Inc. (the "Company") formally informedSadler, Gibb & Associates, L.L.C. (“Sadler”) of their dismissal as the Company’s independent registered public accounting firm. Sadler was the Company's registered public accounting firm for the period of November 7, 2012 to January 22, 2013, issued no reports on or regarding the Company's financial statements, has not audited the Company's financial statements, and solely provided a review of the Company's unaudited financial statements for the quarter ending September 30, 2012. As the Company does not have an audit committee, the decision to change principal accountants was approved by the Company's Board of Directors. The Company has requested that Sadler furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements. (b) New independent registered public accounting firm On, or about January 22, 2013 the Company engaged Burnham & Schumm P.C. (“Burnham”) as its principal accountant to audit the Company's financial statements as successor to Sadler. During the Company's two most recent fiscal years and through January 22, 2013, the Company has not consulted with Burnham regarding the application of accounting principles to a specific transaction,either completed or proposed, or the type of audit opinion that might be rendered on the Company's financial statements, nor did Burnhamprovide advice to the Company, either written or oral, that was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue. Further, during the Company's two most recent fiscal years or through January 22, 2013, the Company has not consulted the entity of Burnham on any matter that was the subject of a disagreement as that term is defined in Item 304(a)(1) (iv) of Regulation S-K., or a reportable event. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit Description Letter from Sadler, Gibb & Associates, L.L.C.dated January 23, 2013regarding change in certified accountant. Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Oranco, Inc. Dated: January 22, 2013 By: Juan S. Zabala Name: Juan S. Zabala ` Title: President
